DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27-28, 30, 32-38 and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "operating the bioreactor using a mixing rate that results in at least 95% complete mixing in 5 seconds or more" in lines 17-18, however, the claim is unclear. The claim does not state as to the required mixing rate to achieve the desired result (i.e., at least 95% complete mixing in 5 seconds or more). Thus, it is not clear as to the required mixing rate to meet the claim limitation. As such, the metes and bounds of the claim is unclear.
 	Claims 27, 30 and 32-38 are rejected by virtue of their dependency upon a rejected base claim. 
Claim 25 recites the limitation "operating the bioreactor using a mixing rate that results in at least 95% complete mixing in 5 seconds or more" in lines 21-22, however, the claim is unclear. The claim does not set forth as to the required mixing rate to achieve the desired result (i.e., at least 95% complete mixing in 5 seconds or more). Thus, it is not clear as to the required mixing rate to meet the claim limitation. As such, the metes and bounds of the claim is unclear. 	Claims 28 and 40-45 are rejected by virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24-25, 27-28, 30, 32-38 and 40-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinter et al (previously cited, WO 2010/017338 A1) (hereinafter “Grinter”) in view of Jensen et al (US 2004/0077075; hereinafter “Jensen”), Cremonese (previously cited, US 4,839,292), Miller et al (previously cited, US 2005/0026134) (hereinafter “Miller”) and Auton (previously cited, US 2007/0148726).
Regarding claim 24, Grinter discloses a method of operating a bioreactor (a process for improving cell viability by improving process parameters of cell culture La of carbon dioxide between the headspace and the liquid growth medium is at least 0.1 hour-1 and less than 10 hour-1. However, Grinter further discloses wherein the method can be employed with laboratory scale bioreactors to determine desired pH and dissolved carbon dioxide for a given mammalian cell culture process (see ¶¶ [0100] and [0101]). The method of Grinter is directed to improving process parameters of cell culture media, including pH, osmolality and dissolved oxygen and carbon dioxide levels to improve cell viability during cell culture process (Grinter at ¶ [0001], [0015] and La of carbon dioxide between the headspace and the liquid growth medium is at least 0.1 hour-1 and less than 10 hour-1. One of ordinary skill in the art would have been motivated to have made said modification since Grinter discloses that the gas exchange rate including the carbon dioxide gas exchange at the gas-liquid interface in the bioreactor can be improved and selectively regulated, e.g., by regulating the carbon dioxide composition in the sweep gas, flow rate of the sweep gas and type and speed of the mixing elements within the bioreactor (see Grinter at ¶¶ [0067]-[0068] and [0081]-[0083]; Table 1). Further, one of ordinary skill in the art would have been motivated to make said modification in order to maintain the dissolved carbon dioxide at an optimum levels based on the culturing process. 	Modified Grinter does not explicitly disclose wherein an aspect ratio of the reactor chamber is less than 10. 	Auton discloses a cell culture system comprising a bioreactor having a reaction chamber and a headspace (see Auton at ¶ [0029]). Auton further discloses an aspect ratio of the reaction chamber is selectively selected to provide optimum rate of transport 
Regarding claim 25, Grinter discloses a method of operating a bioreactor (Grinter discloses a process for improving cell viability by improving process parameters of cell culture media, including pH, osmolality and dissolved carbon dioxide levels; see Grinter at ¶ [0001], [0015] and [0070]), comprising:  	(a)    providing a bioreactor comprising a reactor chamber having a volume, the reactor chamber containing:  	 a liquid growth medium including at least one biological cell, and a gaseous headspace containing oxygen and carbon dioxide above the liquid growth medium (Grinter describes a method of controlling culture parameters in a bioreactor having a volume containing cells and culture media, and a headspace containing gases including carbon dioxide and oxygen; see ¶¶ [0070] and [0073]-[0077]), wherein the bioreactor further comprises:  	a first inlet connecting (i) a gas manifold connected to a source of carbon dioxide gas and oxygen to (ii) the gaseous headspace (gas supply of nitrogen, oxygen and carbon dioxide is introduced into the headspace above the top surface of the liquid 
 	Assuming arguendo that the first inlet not connected to a manifold.  	Cremonese discloses a bioreactor comprising a gas inlet coupled to a manifold (see Cremonese, FIGS. 11-12 and col. 10, lines 27-29). It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have employed the manifold of Cremonese with the bioreactor of Grinter because such modification would have been nothing more than the simple substitution of one known gas delivery means for another for the predictable result of introducing gases into a bioreactor. Further, one of ordinary skill in the art would have been motivated to make said modification because such modification would have resulted in a bioreactor having the added advantage of reducing the number of inlets required to introduce different gases and thereby reduce manufacturing cost of the bioreactor. 	Grinter discloses wherein the reactor chamber comprises a gaseous headspace but does not explicitly disclose wherein the bioreactor comprises a gas-permeable membrane that separates the gaseous headspace and the liquid growth medium. However, Grinter disclose wherein sweeping gas consisting of carbon dioxide, oxygen, nitrogen and air or other suitable gases and their mixtures are introduced into the headspace of the bioreactor, and subsequently exhausted form the headspace (see Grinter at ¶ [0073]). 	Miller discloses a system and methods for control of pH and other reactor environment conditions of bioreactor comprising a cell growth chamber, a gaseous La of carbon dioxide between the headspace and the liquid growth medium is at least 0.1 hour-1 and less than 10 hour-1. However, the method of Grinter is directed to improving process parameters of cell culture media, including pH, osmolality and dissolved oxygen and carbon dioxide levels to improve cell viability during cell culture process (Grinter at ¶ [0001], [0015] and [0070]). Grinter further discloses wherein the gas exchange rate including the carbon dioxide gas at the gas-liquid interface can be improved and selectively regulated. For example, by regulating the carbon dioxide composition in the sweep gas, flow rate of the sweep gas and type and speed of the mixing elements La of carbon dioxide between the headspace and the liquid growth medium is at least 0.1 hour-1 and less than 10 hour-1. One of ordinary skill in the art would have been motivated to have made said modification since Grinter discloses that the gas exchange rate including the carbon dioxide gas exchange at the gas-liquid interface in the bioreactor can be improved and selectively regulated, e.g., by regulating the carbon dioxide composition in the sweep gas, flow rate of the sweep gas and type and speed of the mixing elements within the bioreactor (see Grinter at ¶¶ [0067]-[0068] and [0081]-[0083]; Table 1). Further, one of ordinary skill in the art would have been motivated to make said modification in order to maintain the dissolved carbon dioxide at an optimum levels based on the culturing process. 	Modified Grinter does not explicitly disclose wherein an aspect ratio of the reactor chamber is less than 10. 	Auton discloses a cell culture system comprising a bioreactor having a reaction chamber and a headspace (see Auton at ¶ [0029]). Auton further discloses an aspect ratio of the reaction chamber is selectively selected to provide optimum rate of transport of gas into the liquid (see Auton at ¶ [0035]). An aspect ratio of greater than 1.0 is preferred (see Auton at ¶ [0035]).  	In view of Auton, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the aspect ratio of the reaction chamber of 
Regarding claim 27, modified Grinter further discloses the step of transporting an acidic material to the liquid growth medium (pH control includes the addition of solutions including an acidic solution to maintain pH within the desired range; see Grinter at ¶¶ [0064], [0066] and [0101]).
Regarding claims 28 and 36, modified Grinter discloses wherein the alkaline liquid contains bicarbonate ions (additional solutions, such as bicarbonate solution, is added to the bioreactor and thus the bioreactor includes a second inlet to facilitate the introduction of the solution; see ¶¶ [00666]-[0068]).
Regarding claim 30, modified Grinter discloses wherein the bioreactor has a volume containing liquid medium, but does not explicitly disclose wherein the volume of the liquid medium is equal to or greater than 10 microliters and less than 50 milliliters. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the liquid medium volume within the bioreactor to have a volume of equal to or greater than 10 microliters and less than 50 milliliters, because such modification would have been a matter of design choice which a person of ordinary skill in the art would have found obvious.
Regarding claims 32 and 40, modified Grinter discloses wherein the at least one biological cell is a mammalian cell (the process includes controlling culture 
Regarding claims 33 and 41, modified Grinter does not explicitly disclose wherein the mammalian cell is one of the claimed cells. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the at least one biological cell of modified Grinter with the claimed cell type, because Grinter discloses that a variety of types of biological cells can be employed with the method (see Grinter, ¶¶ [0049], [0067], [0086], [0090], and Claim 1). Further, doing so would have been the simple substation of one known biological material for another. 
Regarding claims 34 and 42, modified Grinter does not explicitly disclose wherein the at least one biological cell is a cardiac cell, a fibroblast, a keratinocyte, a hepatocyte, a chondrocyte, a neural cell, a osteocyte, a muscle cell, a blood cell, an endothelial cell, an immune cell, or a stem cell. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the at least one biological cell of modified Grinter with a cardiac cell, a fibroblast, a keratinocyte, a hepatocyte, a chondrocyte, a neural cell, a osteocyte, a muscle cell, a blood cell, an endothelial cell, an immune cell, or a stem cell, because Grinter discloses that a variety of types of biological cells can be employed with the method (see Grinter, ¶¶ [0049], [0067], [0086], [0090], and Claim 1). Further, doing so would have been the simple substation of one known biological material for another. 
Regarding claims 35 and 43, modified Grinter does not explicitly disclose wherein the at least one biological cell a genetically-engineered cell. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 
Regarding claims 37 and 44, 
Regarding claims 38 and 45, modified Grinter does not explicitly disclose wherein the at least one biological cell comprises a Chinese hamster ovary (CHO) cell. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the at least one biological cell of modified Grinter with a Chinese hamster ovary (CHO) cell, because Grinter discloses that a variety of types of biological cells can be employed with the method (see Grinter, ¶¶ [0049], [0067], [0086], [0090], and Claim 1). Further, doing so would have been the simple substation of one known biological material for another. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 24-25, 27-28 and 30-45 have been considered but are moot in view of the new ground of rejection. 
Applicant argues that:  	“Applicant respectfully disagrees that one skilled in the art would have been motivated to modify the method of Grinter to arrive at the presently amended claims. Grinter describes “[m]ethods for controlling the level of dissolved carbon dioxide and limiting osmolality in a mammalian cell culture process to enhance cell growth, viability and density, and increase biologic product concentration and yield” (see Abstract; emphasis added). Grinter consistently refers to the phrase “mammalian cell culture process” in the context of “a bioreactor system having an upward flow impeller disposed within a draft tube disposed in the bioreactor vessel” (see paragraph [0073]) and “a 300 L vessel” (see paragraph [0076]). The experiments described in Grinter were consistently performed using a bioreactor having a reactor chamber having a volume far greater (6,000x greater) than 50 milliliters. 	Although Grinter describes “empirical determination of desired pH, osmolality and dissolved carbon dioxide level for a given mammalian cell culture process is preferably accomplished in laboratory scale bioreactors running scaled-down process conditions...” (paragraph [0101), Grinter only performed experiments using a bioreactor having a reactor chamber having a volume that is 6,000x greater than 50 mL, and therefore, does not describe or suggest with any specificity operating a bioreactor as specified in the pending claims, where a partial pressure of the carbon dioxide above the liquid growth medium is about 0% to about 20% and a total pressure of the gaseous headspace is about 0 psi to about 15 psi, where operating the bioreactor using a mixing rate that results in at least 95% complete mixing in 5 seconds or more, results in a kLa of carbon dioxide between the headspace and the liquid growth medium of at least 0.1 hours'1 and less than 10 hours'1.” See page 9 of the Remarks filed on 02/25/202. 
In response, the method of Grinter is directed to improving process parameters of cell culture media in a culture vessel, including pH, osmolality and dissolved oxygen and carbon dioxide levels to improve cell viability during cell culture process. Grinter further discloses wherein the gas exchange rate including the carbon dioxide gas at the gas-liquid interface can be improved and selectively regulated. Grinter further describes the need to optimize the process parameters based on the bioreactor size to achieve the highest biological product yields (see, e.g., ¶¶ [0003]-[0004] and [0046]). Thus, one of ordinary skill in the art would readily be able to employ different bioreactor sizes including the claimed bioreactor size with the method of Grinter, since the method of Grinter can be employed with any bioreactor. That is, since the method of Grinter allows 
With respect to the Applicant’s argument regarding the unexpected results, as discussed in the rejection above, the reference of Grinter explicitly discloses that the method can be employed with different bioreactor sizes. The method allows to maintain desired kLa of carbon dioxide within the bioreactor. Moreover, Jensen discloses that small volume bioreactors can be employed to achieve desired mass transfer coefficient. Thus, it is respectfully submitted that the combination meets the claimed method.  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIBAN M HASSAN/Primary Examiner, Art Unit 1799